Citation Nr: 1311807	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-23 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and polysubstance abuse.

4.  Entitlement to an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded in April 2010 and December 2011 to verify whether the Veteran was exposed to herbicides in service and to afford him VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of statements from the Veteran and his representative.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, while pertinent to the issue, the statements as they pertain to the issues being adjudicated herein are cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.

The issue of an initial rating in excess of 70 percent for PTSD with depressive disorder and polysubstance abuse being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present during service, was not manifest within a year of separation from service, and currently diagnosed diabetes mellitus did not develop as a result of any incident during service.

2.  A chronic respiratory disorder was not present during service and a currently diagnosed respiratory disorder did not develop as a result of any incident during service.

3.  An original claim for service connection for PTSD was filed on August 13, 1998, more than one year after the Veteran was separated from service.

4.  By a March 2005 decision, the Board denied service connection for PTSD; a May 2007 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's denial.

5.  Since the March 2005 Board decision, a formal claim for service connection for PTSD was not received until April 16, 2008.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A respiratory was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  The criteria for the award of an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the service connection claims, the Veteran was notified in a letter dated in September 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection, notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for an earlier effective date for the grant of service connection for PTSD with depressive disorder and polysubstance abuse arises from his disagreement with the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, May 2008 and March 2011 letters informed the Veteran of the criteria for assigning an effective date.  See Dingess/Hartman, 19 Vet. App. 473.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2010 (respiratory disorder) and May 2012 (diabetes mellitus and respiratory disorder).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

      A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., diabetes mellitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia], multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

		1.  Diabetes Mellitus 

The Veteran contends that he has diabetes mellitus that is due to in-service herbicide exposure.  See, e.g., February 2008 notice of disagreement.  He asserts being exposed to herbicides when performing field exercises along the demilitarized zone (DMZ) in Korea.  Id.  The Veteran reported being issued field gear that was over ten years old and contaminated with herbicides.  Id.  
The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current diabetes mellitus became manifest or otherwise originated during his period of service or within one year of service separation or is otherwise related to his military service. 

Initially, the Board concludes that the evidence is not supportive of a finding of in-service exposure to herbicides.  An October 2007 printout from the National Personnel Records Center (NPRC) shows that there were no records of the Veteran's exposure to herbicides in service.  According to the Veteran's personnel records, he was stationed in Korea from February 1974 to March 1975.  The Department of Defense (DoD) has provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  Based on the current DoD findings, the use of herbicides has only been acknowledged for specific units that served in areas along the DMZ in Korea between April 1968 and July 1969.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e)  will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet," September 2003, available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc. 

Also, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 
In this case, as the Veteran was in Korea beginning in February 1974, the presumption of herbicide exposure for specific units between April 1968 and August 1971 does not apply.  Pursuant to the Board's April 2010 Remand, the Appeals Management Center (AMC) attempted to verify whether the Veteran was exposed to herbicides in service.  Following the requested development, an October 2010 printout from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the Veteran's unit was stationed approximately 22 miles away from the DMZ.  It also reflects the DoD findings discussed above prior to the February 2011 amendment regarding when herbicides were used in Korea.  According to this printout, no United States personnel were known to have been actually involved in the application of herbicides.  

The pertinent evidence of record fails to affirmatively establish that the Veteran was exposed to herbicides during his time in Korea between 1974 and 1975.  As for his contention that he wore field gear that was contaminated, a VA examiner addresses that assertion in providing a negative nexus opinion discussed below.  

Regarding service connection on a direct basis, there is no finding that diabetes mellitus was treated or diagnosed during service.  His entrance report of medical examination in September 1973 shows that he denied having sugar or albumin in his urine.  His discharge examination in May 1976 revealed a clinically normal endocrine system.  There is no indication in any of his STRs that he was treated for symptoms associated with the currently diagnosed diabetes mellitus.  There is also no indication of a diagnosis of diabetes mellitus in his STRs.  The Veteran's contemporaneous service records fail to show that the onset of diabetes mellitus occurred during service.  Indeed, the Veteran has not contended as such.  

The totality of the evidence fails to show that the onset of the current diabetes mellitus occurred during the Veteran's service.  No medical professional has reported that the onset of the current diabetes mellitus began during the Veteran's military service.  

There is also no medical evidence of the manifestation of diabetes mellitus within a year of separation of service.  The earliest indication of diabetes mellitus is a VA treatment record dated in March 2006 indicating that the diabetes mellitus was newly diagnosed.  The Veteran has not contended that his diabetes mellitus became manifest within a year of separation of service.  No medical professional has provided any opinion indicating that diabetes mellitus was manifest to a degree of 10 percent or more within one year from the Veteran's discharge from service. 

The pertinent medical evidence that has been presented shows a current diagnosis of diabetes mellitus; however, the evidence does not contain medical opinions relating the currently diagnosed diabetes mellitus to the Veteran's military service.  The only medical opinion of record is contained in a May 2012 VA examination.  After interviewing the Veteran and reviewing the claims file, the examiner opined that the Veteran's diabetes mellitus was less likely as not caused by or related to military service, to include having engaged in field exercises in the DMZ area in 1974.  The examiner noted that the 1974 service in Korea occurred several years after herbicides were last used in the area.  The preponderance of medical literature and expertise did not show a medical nexus between the Veteran's current diagnosis of diabetes mellitus and possible environmental exposure during service.  Herbicide exposure had not been conceded for the Veteran and therefore, diabetes mellitus was not a presumptive condition.  The examiner was unable to address the Veteran's claim that his field gear might have been previously contaminated with herbicides without resorting to mere speculation.  However, it was unlikely that the level of the potential exposure would be adequate to cause residuals or effects.  The Veteran's risk factors/likely etiology for the development of diabetes mellitus was being male, his race, natural aging, dietary choices and history of tobacco abuse.  This opinion is uncontradicted.  

The probative medical evidence simply fails to adequately establish any nexus between current diabetes mellitus and the Veteran's period of service.  No medical professional has provided any opinion indicating that the currently diagnosed diabetes mellitus is related to the Veteran's military service.  Without competent evidence of an association between diabetes mellitus and his active duty, service connection for diabetes mellitus is not warranted.

In finding that service connection for diabetes mellitus is not warranted, the Board acknowledges the representative's July 2012 argument that the May 2012 VA examiner's opinion lacks an adequate rationale, including the finding of why they could not address the Veteran's claim that his field gear may have been contaminated without resorting to speculation.  Although the examiner did not explain why they could not opine as to whether the Veteran's field gear was contaminated without resorting to speculation, the examiner did address that even if the Veteran's gear was contaminated, such was not sufficient to cause diabetes mellitus.  The examiner's opinion clearly delineates the Veteran's multiple risk factors for the development of his diabetes mellitus in opining why it was not related to his military service.  The examiner's opinion was predicated upon an examination of the Veteran, a review of his reported history, medical literature and their expertise.  As already discussed above, the Board concludes that this examination and opinion are adequate.  Therefore, the evidence fails to support a finding that the Veteran's diabetes mellitus is related to his military service.  

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value.

Without evidence of the onset of diabetes mellitus in service or competent evidence of an association between diabetes mellitus and the Veteran's active duty or a service-connected disability, service connection for diabetes mellitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus on direct and presumptive bases.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

		2.  Respiratory Disorder

The Veteran contends that he has a respiratory disorder that is related to his military service.  See, e.g., August 2007 claim.  Specifically, he contends that a respiratory disorder is related to in-service bronchitis.  Id.  

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran has a current respiratory disorder that became manifest or otherwise originated during his period of service or that is otherwise related to his military service.

There is no finding that a chronic respiratory disorder was treated or diagnosed during service.  The Veteran's entrance examination report of medical history in September 1973 did not show any symptoms associated with a chronic respiratory disorder.  His May 1976 separation examination revealed clinically normal lungs and chest.  Chest X-rays were reportedly negative.  The Veteran s STRs do show several respiratory complaints, but no chronic disorder.  In January 1974 he complained of a chest cold and was diagnosed with viral syndrome; his lungs were within normal limits.  The Veteran complained of a cold and chest congestion in June 1975.  A record dated in September 1975 reveals that he complained of a productive cough.  His chest was clear and he was diagnosed with a cold.  The Veteran again complained of coughing in February 1976; examination of his chest revealed clear breath sounds.  In April 1976, the Veteran complained of difficulty breathing as well as other symptoms; he was diagnosed with viral syndrome.  There is no indication in any of his STRs that he was treated for symptoms associated with a currently diagnosed respiratory disorder.  There is also no indication of a diagnosis of a chronic respiratory disorder in his STRs.  The Veteran's contemporaneous service records fail to show that the onset of any respiratory disorder occurred during service.  

The totality of the evidence fails to show that the onset of any current respiratory disorder occurred during the Veteran's service.  No medical professional has reported that the onset of any current respiratory disorder began during the Veteran's military service.  The earliest indication of a current respiratory disorder is a diagnosis of bronchitis in January 2000; no opinion regarding the etiology was provided.  

The pertinent medical evidence that has been presented shows a current diagnosis of chronic bronchitis; however, the evidence does not contain medical opinions relating any currently diagnosed chronic bronchitis to the Veteran's military service.  Indeed, although post-service treatment records reflect repeated diagnosis of bronchitis, chronic bronchitis and asthmatic bronchitis, the evidence is not clear as to whether the Veteran had a current chronic respiratory disability.  A pulmonary function test (PFT) in December 2010 revealed moderate restriction without obstruction and with a mild diffusion impairment.  At a December 2010 VA examination, the Veteran reported a positive history of tobacco use with up to one and a half packs per day for 34 years; he quit in 2000.  The examiner noted the post-service diagnosis of chronic bronchitis.  The Veteran reported having symptoms of a productive cough/sputum and dyspnea at rest and with exertion during service.  Examination revealed that the Veteran's chest respirations were regular and rhythmic; and lungs were clear without wheezes or cackles.  The examiner reported the results of the PFT.  The examiner opined that despite subjective complaints, there was no objective evidence of an obstructive lung disease.  Moderate restriction on PFTs were more likely than not due to suboptimal effort.  

The finding of clear lungs on examination is consistent with the Veteran's VA treatment records.  For example, treatment records dated in April 1999, June 2001, September 2004, March 2006, October 2007, April 2008, August 2008, March 2010 June 2010 and June 2012 all revealed clear lungs.  Other VA treatment records throughout this appeal have also shown that the Veteran had clear lungs.  Additionally, chest X-rays in December 2009 were clear, although the Veteran was diagnosed with pneumonia at that time.  Although the Veteran repeatedly had clear lungs on examination throughout this appeal, VA treatment records show repeated diagnoses of chronic bronchitis; however, no opinions regarding the etiology were provided.  

At a May 2012 VA examination, the Veteran was not diagnosed with any disabilities.  The Veteran reported being seen and treated in service for bronchitis on several occasions.  He reported being diagnosed with bronchitis once every six months since approximately 1974; those bouts typically lasted approximately four weeks.  In between those episodes of "bronchitis" he would experience intermittent episodes of cough and shortness of breath.  The examiner reported the Veteran's pertinent STRs as well as post-service treatment records.  Chest X-rays revealed early chronic obstructive pulmonary disease (COPD); there was no acute peripheral lung disease.  A PFT was also performed.  Following an exhaustive examination, the examiner opined that based upon available history, physical and objective testing, there was no diagnosis for the Veteran's various lung complaints and no objective evidence to support a diagnosis of a chronic lung condition.

The examiner explained that during service, the Veteran was seen and treated for periodic, acute and transient upper respiratory infections diagnosed and viral syndrome and a cold.  His lung examinations were always noted to be clear indicating that the Veteran did not have a condition such as pneumonia or bronchitis during military service.  The common cold was a condition that could come and go throughout life, which caused acute and transient symptoms resolving without residual (specifically without causing restrictive lung disease).  After service, the Veteran was seen and treated at various times beginning in 2001 for bronchitis.  He was diagnosed variously with chronic bronchitis, acute bronchitis, chronic asthmatic bronchitis, COPD and pneumonia.  It should be noted that those diagnoses were always based on clinical observation and history alone without follow-up objective testing.  In 2010, he underwent pulmonary function testing, which was not consistent with a diagnosis of either bronchitis or COPD as it revealed no obstructive lung defects.  The Veteran's most recent PFT showed what appeared to be a moderate restrictive lung defect; however, other indices on that testing indicated that those results were invalid secondary to either deconditioning or suboptimal effort and therefore, were not indicative of a true underlying lung condition.  Additionally, restrictive lung defects were not consistent with a diagnosis of chronic bronchitis.  Current chest X-ray showed "early COPD" without acute infiltrates.  Please note that X-ray could not provide a diagnosis of COPD and that pulmonary function study results were more indicative of true underlying lung condition/function.

The Board finds that the probative medical evidence simply fails to adequately establish any nexus between a current respiratory shoulder disorder and the Veteran's period of service.  No medical professional has provided any opinion indicating that any currently diagnosed respiratory disorder is related to the Veteran's military service.  Although the December 2010 and May 2012 VA examiners indicated that the Veteran does not actually have a chronic respiratory disorder, to the extent that the Veteran's post-service treatment records reflect the diagnosis of various respiratory disorders such as bronchitis, the evidence fails to show that any such diagnoses are related to his military service.  Without competent evidence of an association between a currently diagnosed respiratory disorder and his active duty, service connection for a respiratory disorder is not warranted.

In reaching this conclusion, the Board acknowledges the representative's July 2012 argument that the May 2012 examiner did not provide an adequate rationale for his opinion in light of the Veteran's records showing several lung conditions.  However, the examiner indicated that the opinion was premised upon available history, physical and objective testing.  There is no indication in the examiner's opinion that it did not take into account the Veteran's lay statements regarding his symptoms.  In this regard, to the extent that the Veteran's report of having symptoms since service to the May 2012 examiner indicates a continuity of symptomatology, the Board is cognizant of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recent holding in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In that decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  

Here, none of the Veteran's treatment records show a diagnosis of any respiratory disorder listed in 38 C.F.R. § 3.309.  Insofar as the representative's July 2012 argument suggests that the May 2012 examiner's opinion did not address the Veteran's reports of a continuity of symptomatology, as the Veteran does not have a chronic respiratory disorder listed in 38 C.F.R. § 3.309, service connection based on a continuity of symptomatology cannot be granted under Walker.  Moreover, the examiner's opinion clearly addressed the Veteran's reports, as the examiner explained the Veteran's in-service diagnoses and also discussed the relevant post-service diagnoses.  

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of chronic bronchitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  As such, his own assertions as to etiology have no probative value.

Without evidence of the onset of a respiratory disorder in service or competent evidence of an association between a currently diagnosed respiratory disorder and the Veteran's active duty, service connection for a respiratory disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder is denied.  See 38 U.S.C.A §5107.

	B.  Earlier Effective Date 

The Veteran contends that he is entitled to an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse.  See, e.g., February 2011 notice of disagreement.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2012).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2012).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2012).

Based on a review of the evidence, the Board concludes that the criteria for the award of an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse have not been met.  

The Veteran initially filed a claim for service connection for PTSD in August 1998; his claim was denied by the Board in March 2005.  The Veteran thereafter appealed the Board's denial to the Court; the Board's denial was affirmed in a May 2007 memorandum decision.  Therefore, the current claim which resulted in the grant of service connection is a claim re-opened after final disallowance.  As noted above, the general rule regarding effective dates is that the effective date of an award of compensation based on a claim re-opened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In this case, the evidence shows that the current claim for PTSD and which led to this appeal was received by the RO on April 16, 2008.  The Veteran has not contended, nor does the evidence show, that a claim, either informal or formal, seeking service connection for a psychiatric disorder was received prior to April 16, 2008.  In light of the April 16, 2008, claim being a claim re-opened after final disallowance, the earliest effective date for the grant of service connection that may be assigned for the Veteran's psychiatric disorder is the presently assigned date of April 16, 2008.  Although the evidence of record shows that the Veteran had PTSD prior to the April 16, 2008, claim, as already discussed above, the Veteran's previous claim was denied by the Board and such denial was upheld by the Court.  As that decision is final, and as the Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen, an effective date earlier than April 16, 2008, cannot be granted.  

The Board notes that the evidence which was submitted or obtained subsequent to the prior denial of service connection by the Board did not include any service records.  Therefore, the provisons of 38 C.F.R. § 3.156(c) (2012) (which provide for an effective date based on the date of the original claim when the additional evidence presented since a prior denial includes service records) are not applicable in this case.

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for PTSD with depressive disorder and polysubstance abuse should be earlier than April 16, 2008, because he filed a previous claim and had PTSD prior to that date, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to an effective date earlier than April 16, 2008, for the grant of service connection for PTSD with depressive disorder and polysubstance abuse is denied.  


REMAND

Regrettably, remand is necessary for further evidentiary development of the Veteran's remaining claim.  Statements from the representative and Veteran received in March 2013 indicate that the Veteran's PTSD with depressive disorder and polysubstance abuse may have worsened since the last VA examination in April 2011.  Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's psychiatric disorder, especially if this disability has indeed worsened.  Therefore, the Veteran should be afforded a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The most recent VA treatment records from the Biloxi VA Medical Center (VAMC) Healthcare System are dated in June 2012.  On remand, records of any VA psychiatric treatment that the Veteran received since June 2012 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Biloxi VAMC Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected PTSD with depressive disorder and polysubstance abuse.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD with depressive disorder and polysubstance abuse impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


